MEMORANDUM **
California state prisoner Josué Jimenez appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), and we affirm.
The district court properly dismissed Jimenez’s third amended complaint because it failed to state a due process claim based on allegations that Jimenez was denied a prison transfer to another prison and the opportunity to earn good-time credits. See Meachum v. Fano, 427 U.S. 215, 224-25, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976) (holding that no liberty interest protected by the Due Process Clause is implicated in a prison’s reclassification and transfer decisions); see also Myron v. Terhune, 476 F.3d 716, 718 (9th Cir.2007) (upholding denial of an inmate’s transfer to a lower custody level facility based on inmate’s failure to show that the state’s classification of the inmate “will invariably affect the duration of his sentence”).
Jimenez’s remaining contentions are unpersuasive.
*156Jimenez’s requests for judicial notice are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.